Citation Nr: 1033970	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-06 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for low back strain, including 
as secondary to service-connected cervical strain and spasm.   


REPRESENTATION

Appellant represented by:	Stephen J. Freeman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from January 2002 to February 
2006. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, 
which denied the above claim.  In April 2009, the Veteran 
testified at a hearing before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

The Veteran contends that service connection for a low back 
disability is warranted.  Specifically, he has reported that he 
first experienced low back pain during service, after continuous 
heavy lifting (i.e., after ten months of lifting jet tires for 
eight to nine hours a day and from participating in a litter-
carrying exercise).  See February 2008 substantive appeal and 
April 2009 Board hearing transcript.  The Veteran has also 
reported having an in-service back injury when a fellow service 
member threw a shoe-shining box at him from 20 feet away, which 
hit him in the back and caused a bruise/contusion.  See April 
2009 Board hearing transcript.  In support of his contention that 
service connection on a direct basis is warranted, the Veteran 
points to his service treatment records, which reveal treatment 
for low back pain and strain on three occasions.  In the 
alternative, the Veteran asserts that his lumbar back pain and 
strain is secondary to his service-connected cervical strain and 
spasm.  See March 2007 statement.  

At the outset, the Board notes that the Veteran has reported 
experiencing a continuity of low back pain since service.  See 
April 2009 Board hearing transcript.  The Veteran has also 
indicated that he began undergoing private massage therapy and VA 
physical therapy for his low back pain and stiffness in 2007, 
when he was living in Albuquerque, New Mexico, and that, since 
the summer of 2008, he has continued to receive VA treatment for 
his low back pain and stiffness at the VA medical center in 
Gainesville, Florida.  See id.   Finally, the Board notes that, 
in October 2006, service connection for cervical strain and spasm 
was granted, effective February 10, 2006, the day following his 
separation from service.  

The Veteran's service medical records show that, at the time of 
his entrance examination in November 2001, the Veteran had a 
normal spine.  The Veteran first received treatment for bilateral 
low back pain in April 2002, when he reported having a three week 
history of such pain since a battle exercise.  At that time, the 
Veteran also reported that he had been hit in the back with the 
wooden handle of a shoe brush.  The doctor assessed him as having 
a back strain and contusion.  Subsequently, in June 2002, the 
Veteran again sought treatment for low back pain, reporting a 
three month history of such pain.  At that time, he reported that 
he had experienced such pain since a litter-carry exercise, and 
again reported the incident in which he had been hit in the back 
(i.e., in the area of L1) with a shoe shining brush.  In this 
regard, the Veteran indicated that he was still having pain from 
these injuries.  The doctor assessed him as having mechanical low 
back pain and a contusion at L1.  Thereafter, in March 2003, the 
Veteran sought treatment for a history of intermittent low back 
pain for the past eight or nine months following heavy lifting.  
At that time, the Veteran reported that his pain had been 
exacerbated by doing sit-ups the week prior and that he was now 
experiencing mid and low back pain.  After examining the Veteran, 
the doctor assessed him as having mechanical low back pain.  
Subsequently, on his June 2004 report of medical history, the 
Veteran specifically denied having a history of recurrent back 
pain or any back problem.  In this regard, the Board notes that 
the Veteran did report having a history of swollen or painful 
joints; however, this report appears to have been in reference to 
his right elbow tendonitis.  

Post-service, in July 2006, only five months following separation 
from service, the Veteran was afforded a VA examination.  At the 
outset of the examination report, the examiner indicated that she 
had reviewed the Veteran's claims file.  The examiner noted that 
the Veteran had been an aircraft mechanic during service, and 
that he had been treated for low back strain, a contusion at L1, 
and mechanical low back pain during service.  At the examination, 
the Veteran reported that he currently had no back pain and that 
he had not experienced any flare-ups.  The Veteran also stated 
that he had not received any treatment for his low back within 
the past calendar year.  After examining the Veteran and 
reviewing his x-ray results, the examiner reported that the 
Veteran's x-rays were normal at this time, but went on to 
diagnose the Veteran with mechanical low back pain and strain of 
the lumbar spine, noting that these injuries were documented by 
the Veteran's service treatment records.  

The Veteran's post-service VA treatment records indicate that the 
Veteran has been undergoing physical therapy for his service-
connected cervical strain and spasm, and that during such 
treatment, he has also reported a history of low back pain.  
Specifically, in February 2007, the Veteran reported that he had 
injured his low back while doing heavy lifting during service 
(i.e., lifting over 100 pounds at a time and lifting jet engine 
tires).  In this regard, the Veteran reported that he had been 
placed on restricted duty during service due to his back pain.  
The Veteran also reported that his back had felt "stiff" and 
that he had been experiencing both lumbosacral and cervical spine 
pain since his in-service strain, indicating that he had self-
treated this pain with occasional massages when he could afford 
them.  In this regard, the Veteran reported that he had recently 
received a massage that made him feel better, but that he was 
still experiencing back stiffness.  At that time, the Veteran was 
given some low back stretching exercises, which the Veteran 
indicated seemed to help.

In March 2007, the Veteran was afforded another VA examination of 
his spine.  At the outset of the examination report, the examiner 
indicated that he had reviewed the Veteran's claims file, noting 
his in-service treatment for low back pain.  The examiner also 
noted that the Veteran had been seen for the past four weeks for 
VA physical therapy of the neck and spine, and noted the 
Veteran's report that he also underwent massage therapy for his 
low back pain.  Additionally, the examiner noted the Veteran's 
report that his chronic low back pain had its onset in 2002, and 
that he had experienced continuous upper back pain since February 
2005.  At his examination, the Veteran reported that his in-
service back pain had been associated with lifting heavy tires, 
and stated that he did not recall the litter-carrying incident 
that was documented in the record.  Based on his examination of 
the Veteran, the examiner diagnosed him with a lumbar spine 
strain with associated chronic low back pain, and went on to 
state that the Veteran was currently taking gym class three times 
a week, and that these classes may have aggravated his back 
strain.  

Finally, in March 2009, the Veteran underwent VA magnetic 
resonance imaging (MRI).  At the outset of the MRI report, the 
doctor noted that the Veteran had a clinical history of low back 
pain for the past seven years, which had started while he was in 
service and which had worsened since.  In this regard, the doctor 
noted that an x-ray conducted a week prior had revealed disc 
disease from L5 to S1.  The doctor also reported that the MRI 
results revealed a low lying conus terminating around L2 to L3; a 
small, laterally positioned left foraminal disc protrusion that 
contacted, but did not displace the exited left L4 nerve root; 
and sacral Tarloc cysts.  However, according to the interpreting 
doctor, these results did not show any significant facet 
degenerative disease from L1 to S1.  

The Board acknowledges that the Veteran was afforded a VA 
examination of the spine in July 2006, at which time the examiner 
diagnosed him with mechanical low back pain and strain of the 
lumbar spine.  The Board also acknowledges that the Veteran was 
afforded another VA examination of the spine in March 2007, when 
he was diagnosed with lumbar spine strain.  Significantly, 
however, while the July 2006 examiner reported that the Veteran's 
low back injuries were noted in the service treatment records, 
and the March 2007 VA examiner noted that the Veteran's gym 
classes may be aggravating his low back strain, neither examiner 
provided an opinion as to the etiology of the Veteran's low back 
disability, or as to whether the Veteran's service-connected 
cervical strain and spasm were aggravating this disability.  As 
such, the July 2006 and March 2007 VA examination reports are not 
adequate for rating purposes, and this matter must be remanded.  
See Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also 38 
C.F.R. § 4.2 (stating that if the findings on an examination 
report do not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for evaluation 
purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
301 (2008) (stating that a medical examination report must 
contain not only clear conclusions with supporting data, but also 
a reasoned medical explanation connecting the two); see also Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA 
undertakes the effort to provide an examination when developing a 
service-connection claim, even if not statutorily obligated to do 
so, it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).  

In this regard, the Board points out that the Veteran has 
consistently reported, as he is competent to do, that his low 
back pain began during service.  Washington v. Nicholson, 19 Vet. 
App. 362 (2005); Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007) (holding that lay testimony is competent to establish the 
presence of observable symptomatology); see also 38 C.F.R. § 
3.159(a)(2).  Further, based on the medical evidence showing no 
low back condition upon entrance into service in November 2001, 
treatment for a back strain and contusion in April 2002, 
treatment for mechanical low back pain and a contusion at L1 in 
June 2002, treatment for mechanical low back pain in March 2003, 
a diagnosis of mechanical low back pain and strain of the lumbar 
spine in July 2006, a diagnosis of lumbar spine strain in March 
2007, and the Veteran's reports of a continuity of low back pain 
and stiffness since service, the Board finds that VA is required 
to provide the Veteran with a new medical examination and to 
request a medical opinion as to whether the Veteran's low back 
disability was incurred during military service, or was caused or 
aggravated by his service-connected cervical strain and spasm.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As this case is being remanded for the foregoing reason, a 
complete copy of the Veteran's recent VA treatment records should 
also be obtained on remand.  In this regard, the Board observes 
that the Veteran receives regular VA physical therapy for his 
back pain, and that aside from a March 2009 MRI report, records 
of his VA care, dated since February 2007, have not been 
associated with the claims folder.  The Board also observes that 
the results of the March 2009 VA x-rays of the lumbosacral spine, 
which are referenced in the March 2009 MRI report, have not been 
associated with the claims file.  These records should be 
obtained on remand.   See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of any recent 
treatment records regarding the Veteran's 
low back disability from the VA Medical 
Centers in 1) Albuquerque, New Mexico, 2) 
St. Petersburg, Florida, and 3) Gainesville, 
Florida, dated since February 2007.  In this 
regard, the Board notes that copies of all 
x-ray and/or MRI results, including the 
March 2009 x-ray results, should be included 
with these records.  

2.  After the foregoing development has 
been completed, schedule the Veteran for a 
VA spine examination.  The claims file and 
a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests, including x-rays, should 
be conducted.

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any lumbar spine 
disorder(s) found to be present, i.e., 
lumbar spine strain, degenerative disc 
disease, etc.  

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any currently diagnosed 
lumbar spine disability had its onset 
during active service or is related to any 
in-service disease, event, or injury, 
including his in-service treatment for a 
back strain and contusion in April 2002, 
treatment for mechanical low back pain and 
a contusion at L1 in June 2002, and/or 
treatment for mechanical low back pain in 
March 2003.  

Additionally, the examiner should provide 
an opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's service-
connected cervical strain and spasm either 
(a) caused or (b) aggravated any current 
lumbosacral spine disability found to be 
present.  

In rendering these opinions, the examiner 
should specifically accept the Veteran's 
statements of record regarding continuity 
of back symptomatology since service.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Review the claims folder and ensure that 
all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is directed 
to the examination report.  If the requested 
report does not include adequate responses 
to the specific opinions requested, the 
report must be returned for corrective 
action.

4.  Finally, readjudicate the Veteran's 
claim on appeal.  If the benefit sought on 
appeal is not granted in full, provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




_________________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


